                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


John T. Marshall,
      Plaintiff,

V.                                                                           I:18cyl9(AJT/TCB)

United States of America,et_aj..
       Defendants.


                                   MEMORANDUM OPINION


       John T. Marshall, a federal inmate proceeding pro se, has filed a civil rights action

pursuant to Bivens v. Six Unknown Named Agents ofFederal Bureau of Narcotics. 403 U.S. 388

(1971), and the Federal Tort Claims Act("FTCA"),28 U.S.C. §§ 2671 ^seg. Defendants

United States of America, Dr. Mark DiCocco, and Commander Deborah Winbush have filed a

Motion for Summary Judgment as well as a memorandum oflaw with exhibits in support

thereof.' Dkt. Nos. 19-20. Plaintiff received the Notice required by Local Rule 7(K)and the
opportunity to file responsive materials pursuant to Roseboro v. Garrison.528 F.2d 309(4th Cir.

1975). Dkt. No. 19-1. He has submitted a verified declaration with exhibits and a Response to

the Motion for Summary Judgment. Dkt. Nos. 31-32. Defendants thereafter submitted a Reply

to Plaintiffs Response, and plaintiff, having received leave to do so, filed a Surreply in

Opposition to Defendants' Motion for Summary Judgment. Dkt. Nos. 36,44. Defendants'

Motion for Summary Judgment is now ripe for adjudication. For the reasons stated below,the

motion will be granted, and plaintiffs claims against these defendants will be dismissed.




         The remaining defendant. Dr. Prakash, has a Motion to Dismiss pending.
